Quillian, Presiding Judge.
The defendant appeals his conviction for burglary. Held:
1. The enumeration of error that the court erred by not excluding defendant’s oral confession is without merit. The defendant urges that the testimony of one officer was contradicted by another officer and by the defendant. “On appellate review, factual and credibility determinations by the trial court must be accepted unless such determinations are clearly erroneous...” Brooks v. State, 244 Ga. 574, 581 (2) (261 SE2d 379).
2. The defendant’s enumeration of error regarding the failure to charge, without request, on alibi is controlled adversely to his contentions by Rivers v. State, 250 Ga. 288, 300 (8) (298 SE2d 10).

Judgment affirmed.


Sognier and Pope, JJ., concur.